Appeal by defendant from an order dated July 13,1937, granting plaintiff’s motion for discovery and inspection, and from an order dated July 23, 1937, granting reargument, and on reargument modifying the original order by striking therefrom two items of inspection. Order dated July 23,1937, modified so as to provide that the time for the examination of defendant’s records be limited to thirty days from the commencement of such examination, by eliminating that part of item 18 which requires the production of statements issued to banks and financial agencies, and (in view of the decision of this court, dated October fourth, granting a stay) by striking out the paragraph denying a stay pending the determination of the appeal. As so modified, the order is affirmed, in so far as an appeal is taken, without costs; the examination to begin on five days’ notice. Appeal from the original order, dated July 13, 1937, dismissed. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.